Title: From George Washington to the First Church of Woodstock, 24 March 1776
From: Washington, George,Putnam, Israel
To: First Church of Woodstock



Headquarters Cambridge 24th March 1776

Mr Leonard is a man whose exemplary Life and Conversation, must make him highly esteemd by every person, who has the pleasur⟨e⟩ of being acquainted with him—the Congregation of Woodstock Know him well, it therefore Can be no Surprise to us, to hear that they will be Loth to part with him, his usefulness in this Army is great—he is employed in the glorious work of attending to the Morals, of a brave people who are fighting for their Liberties, the Liberties of the people of Woodstock, the Liberties of all America, We therefore hope—that Knowing how nobly he is employed—the Congregation of Woodstock will chearfully give up to the public, a gentleman So very usefull, and when by the blessing of a Kind providence this glorious & unparaleld Struggle for our Liberties, is at an end, We have not the Least doubt, but Mr Leonard will with redoubld joy, be receivd in the open arms of a Congregation So very dear to him, as the good people of Woodstock are.
this is, what is hoped for, this is what is expected by the Congregation of Woodstocks Sincere well wishers and Very Humble Servants

Go: Washington
Israel Putnam

